Citation Nr: 0308346	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  99-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Baltimore, 
Maryland


THE ISSUE

Entitlement to reimbursement of medical expenses from 
undetermined dates.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


REMAND

The veteran served on active duty from March 1982 to June 
1982.  She is service-connected for diabetes mellitus.

There are several procedural defects with this claim.  

1.	It is unclear specifically which issue or issues are 
being appealed.  
2.	It is unclear whether the appellant has filed a timely 
notice of disagreement on any issue or issues.
3.	In reviewing the claims folder, it is apparent that 
several documents are missing.  It is the assumption of 
the undersigned that these documents are located in the 
Medical Administration Service (MAS) file which was not 
forwarded to the Board.  This includes the veteran's 
original claim for benefits, and all of the evidence 
referred to in the January 1999 statement of the case 
(medical bills from Harford Memorial Hospital, request 
for reconsideration of payment, decision of the VA Chief 
Medical Officer, a May 1998 letter from Equifax, a 
letter from the appellant received in June 1998, letters 
sent to Equifax, the veteran and Harford Memorial 
Hospital in September 1998). 
4.	Likewise, the September 1999 statement of the case 
refers to evidence not associated with the claims file.  
5.	Furthermore, the regulations provided to the veteran in 
both statements of the case (dated in 1999) were revised 
in 1996, and the cites referred to were no longer 
applicable.  (38 C.F.R. § 17.80, 17.85).  The veteran 
was not provided with the appropriate law and 
regulations.
6.	Finally, the Board notes that, on November 9, 2000, 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  Although this case was not 
transferred to the Board until February 2003, allowing 
for ample opportunity to provide the veteran with the 
requirements of VCAA, it appears that no attempt was 
made to do so.  Therefore, the case is being returned to 
the RO.  In light of the significant changes that 
occurred as a result of the VCAA, adjudication of the 
claim without prior notification of the law would be 
potentially prejudicial to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 394 (1993).

In summary, the veteran's procedural rights have been 
violated, and must be addressed by the originating agency 
prior to any action by the Board.  In view of the foregoing, 
the case is remanded for the following actions:

1.  The originating agency should obtain 
the veteran's Medical Administration 
Service folder and associate it with 
the claims folder.

2.	The originating agency should clarify 
which issue or issues are being raised 
by the veteran.  

3.	The originating agency should insure 
that all documents referred to in the 
statements of the case are of record.

4.	The originating agency must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001; 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.  

5.	Thereafter, the originating agency 
should readjudicate this claim.  If 
the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations, including any revised 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




